Title: From Thomas Jefferson to David Rittenhouse, 6 September 1793
From: Jefferson, Thomas
To: Rittenhouse, David



Sep. 6. 93.

Th: Jefferson presents his friendly respects to Mr. Rittenhouse. He has two young ladies at his house whose time hangs heavily on their hands, and the more so, as their drawing master cannot attend them. If Mr. Rittenhouse then does not take his Camera obscura with him into the country, Th:J. will thank him to permit them the use of it a few days, that they may take a few lessons in drawing from nature.
